Case 3:14-cr-00175-WHA Document 1008-4 Filed 02/06/19 Page 1 of 4




                      EXHIBIT           D
                                                                                                                                                                    N
!                                                                                                                                                                   5
                                                                                                                                                                    N)
sq                                                                                                                                                                  o
d                                                                                                                                                                   (o
0)                                           m                                               t-
                                                        o om o> F o D o                            @
0)                                                      f oQ oo o o a. o                     9!
3                                            !,
                                             o
!D                                           c                                                     o
                                                                                                             c-{ID
                                             0,
q)
                                             4
                                                                 E                                 fI        {m                  5
                                                                                                                                 n.
6o                                           o          F 3t 3[ f * i E
                                             o                                                     o                             o.
f                                                                                            E
o.
                                                        Fr'+9.     ?#                                                            (D
                                                                                                             I7
o.
                                                                                                   )o
o
f
                                                        4
                                                        ojo'
                                                              '    E*                                        m                   J
a                                                       ;=                                         d
                                                                                                   o                             t+
                                                                                                                                           ffi
f                                                       CL
o.
o-                                                                                                                               J
o                                                                                                  f                                            /?Fa-\,
=                           m         cr> (, f >                           -.1 O                   o
                                                                                                                                 -ir
                                                                                                                                 o
r!                                                                   o     oo)
                                                                           -@g                                                   *t
                            A'
o                           o
                                      qa                                   O)
                                                                                     9s9
                                                                                     FE 6          3                                      o     \fll)
g.                          tr                                       N)    @+        -Ocy          AI                                     g
                            q,
                                                  lir                o               i.ifo                                       3
                         di --o                                            q)L       ))=
r!.                  =o                                              OI    orD                                                   oI       ffl
                                                                                     m6:
                                                                                                   *o
=
         ds b- +o Eq     3H€                                                                        )                            ...+
o
,J
                                                                            6+
                                                                            a6
                       o                                                    rO       3--N
         od€ oo
         d-@f          = =o..
                         =c@                                                         oN)U                                        6'
='
9.       Ut        3                                                             =
o
o
         (/) !/
             ^= o- o   o 3EF                                                o
                                                                            o        33d                                                  r,
:        ;><       i                                                                 -ut{                                                 U
         N)o       o   * Ed3                                                s                                                             o
rlo      (n*                                     ,=d                        o        trNe
    il    IY                               -a                               o          o)!
         gE                                 0r'f z;a                        l                                                             {
N                                          CL      o)q)                     D.
                                                                                     oEl
N)       P6                                <       r<                                il3
         o)                                6',     o-o                      o        o_                                                   a
                                           o       su                       o_       o
         3{                                =.
                                           o       ^o
                                                   5o                                C
                                           O       aJ
                   @                                                                 =
                   (o                      E iB
                                           a 9,9                                                                                          ?
                   !f
                   o
                                                                                                                                          x
                   a
                                           a     s€                                                                                       o
                                           A' oo-
                                           cL -(D                                            -Tt
                                                                                                                                          o
                   o                       q     65'                                                                                      r
                   o                       o     Xo                                          z                                            F
                   n                       o     \C                                          t-                                           E                     gl
                   o)                      r(D='                                                                                          ct,                   c
                                                                                                                     OJ
                   =                               sa                                                                -
                                                                                                                     @                                          o
                   o                       E
                                               tg                                                                    3                                          ll
                                                                                                                     o                                          o
                                           il< t(o                                                                   o
                                           o=      0)
                                                                                                                     5
                                                                                                                     o
                                                                                                                                                                o
                                                                                                                                                                o
                                                                                                                     o                    t                     =
                                                                                                                                                                o
                                                                                                                     o
                                                                                                                     ,                                          g
                                                                                                                     o
                                                                                                                     o                                          f
                                                                                                                                                                o
                                                                                                                     -(,                                        f
                                                                                                                                                                A)
                                                                                                                     N                                          =
                                                                                                                     O
                                                                                                                                                                l
                                                                                                                     (n
                                                                                                                                                          ?



                        tD m'<   1t
                                                                                                                                          t:
                                                                                                                                          n
                                                                                                                                          r#
                                                                                                                                          I9
                                                                                                                                          EI
         aa             5 i3                                                                                                              lt
                        i o+
                        m   !o+
         =@
         oL             'Yl            ,ar
                                                                                                                                          il3
                          =                                                                                                     =r)
                                                                                                                                ilo                       J
         o'"            N :N                                                                                               N)   E=                        6
                                                                                                                                                          o
         5ll                     S6                                                                                        O
                                 TG)
                                                                                                       g                   J         o
         <o             =
                        O              9                                                                                   00        -\
                                                                                                                                                                         Case 3:14-cr-00175-WHA Document 1008-4 Filed 02/06/19 Page 2 of 4




                        n        =:
                                 dE                                                                                                       t trE
         @o             m        3:F                                                                                       a         o,
                                                                                                                                     =.
              -=        2        sz                                        r                                               o,
              0)        'Tt      "E                                                                                        f+        V1   fi *-
              d.        o        5"'                                                                                                 -r
              o                                                                                                                      qJ
                                 o)                                L, CI
                                       i                           L'
                                                                                                                                     n
                                                                          llf
                                 ATo
                                 .;:                         ,:,
                                                                   :,*
                                                                          ,i_
                                                                                                        2
                                                                                                        rB
                                                                                                                                     o
                                                                                                                                          I;3
                                                                                                                                          tn:-!
                                 o"'                               i!                                                                     5! *-
                                                                                                        !t
                                                                   IC                                   s                            o-
                                 JO                                 fl                                                               =
                                 A)o                                                                    !,                           o                    il3
                                                                                                                                     ft
                                                                                                                                     -t         a
                                                                                                                                     a
                                                                                                                                                ;
                                                                                                                                                    tr
(,
    =                                                               N
!                                                                   E
                                                                    N
 o
 o-
 d                                                                  @
 0)      or--{-{-{{{
 0)      ooooooo                C)o=n
                                oart.a,
         =-
         e6ggg!ra,              385.8.
 I='o    aF=gltltr!             q!?Eo
 0)
(b       9X9Hd;A                E"o-
 o             q                ='o
 l
         i        SsEP          ct=
 o.
 o
              e"'Ee.a
              lofo              EE
 f            q*'               o"
 a            6"O
                    fi=         =
                                9.
 f                              o
 o                              o
 o
 f
rto.
o
g.
t_.
=
                                                      JS'r
o'
.j                                                    d iE
=
o.                                                    9< >
o                                                     ='Tlf
f                                                     -(/,(; d
rlo                                                   8E-o
    il                                                f=o
N
N                                                     gi,4
                                                      xG
                                                      o3d9
                          a$in                        =-H 0
                          PEBS                        /UO^
                                                      o-lo
                                                      B>P
                                                      q32
                           a?e                        -o(D
                           ;?3                        9*d
                                                      <rr X J4

                           ia=                        3Qo     o,,
                                                      &'E           @
                                                                    c
                           Bn9                        FEH           o
                           fuZ                                      r]
                                                      $s
                                                      (,            o
                           sfi"u                                    o
                                                                    o
                           6'                                       J
                                                                    o
                                                                    o)

                                                                    =
                                                                    o
                                                                    3
                                                                    0)
                                                                    =
                                                                    o
                                                                    =




                                          aaaaaa

                                          na/sza
                                          (DE !g;-o:t
                                          dq   o il {         o
                                          *:j.!a+(,
                                          rgf,lJJ.a
                                                              o
                                          o-:o        O I"'
                                                      - o
                                          -7f
                                          -o(uIo
                                                                         Case 3:14-cr-00175-WHA Document 1008-4 Filed 02/06/19 Page 3 of 4




                                          +=z;3q)
                                          a I.Y           q
                                               @:ja(n
                                                 ri O)
                                                 X=-
                                                 a=




N)
(,
 =                                                N
E                                                 E
 {                                                N
o                                                 o
 d
 o
 q)
                      !
 =                    o
 ID
                      3
 o                    o
 A)
a                     z
                      3
f
=                     cr
                      o
                      1
 ='                   o
 o
 f
 a
 =
 o.
 o-
 o
 f
t'CL                 IC
 o                   =-
                     o6
 g.                           nSilE AE IqH
                      @
r!.                   N
                      N)      t=z*H,EH      leg
 f                        t   -*i5=' l='lo'
 o                    o)
 'J                   (rl     +da'* ** la
                      (o
 ='
 9.
 o.             ul    (E
 o              q)
 =              o
                r
                              *gEB I5B I$
rio-                  o       €1i; Ej
 il             o     ll
 N)             +     d
                              gdY,s la t
 N              o
            E'                5 s3
                      o          =        =
                o     3        EiE        e
                o     o)
                f               t?
                                d6        3
                o     =
                      o
       o=             :f
       o;'            9o
                               EI         7,
                      o        r ={   s   B
       x6
       rE'O           o                   o'
                      3        9.d        Fi
                               AR6or
       -L             3        go <       E
       @E             f        -l=-
       N                                  +       TD
                               =l*r       6       c
       N!             7                           o
                      o         qlqE 3            Il
       e2'            o
       0, a)          o         drlD d            d
       d.?            o         o-        =       o
                                          (D      o
                                o-:J !1
       O-             a
       i--                                        -o
       o*
       A'O                                        9r
                                                  =
       o-                                         6"
       I.o                                        3
       lrO                                        0)
                                                  d
             )                                    o
             A}
                                                  f
             o
             C
            i@
             o
             A'
             =
            !
                                                       Case 3:14-cr-00175-WHA Document 1008-4 Filed 02/06/19 Page 4 of 4
